Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	The election without traverse filed 09/01/2022 in response to the Office Action of 07/01/2022 is acknowledged and has been entered.
	Applicant has elected Group II, claims 23-25 and 27, drawn to a genetically modified T cell comprising an isolated nucleic acid sequence encoding a chimeric antigen receptor (CAR), wherein the isolated nucleic acid sequence comprises: a) nucleic acid sequence of an extracellular ligand binding domain: b) the nucleic acid sequence of an intracellular domain of a costimulatory molecule: c) the nucleic acid sequence of a CD3-zeta signaling domain; and d) the nucleic acid sequence of a regulatable destabilization domain (RDD).
	Additionally, Applicant has elected 14G2a as species of antibody.

3.	Claims 1, 2, 5, 6, 13, 23-25, 27, 47 and 48 are pending in the application. Claims 1, 2, 5, 6, 13 and 47-48 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/01/2022.

4.	Claims 23-25 and 27 are currently under prosecution.

Priority
5.	Applicant’s claim under 35 U.S.C. §§ 119(e), and/or 365(c) for benefit of the earlier filing date of applications, is acknowledged.  

Claim Objections
6.	Claim 24 is objected to because claim recites “the amino acid sequence of SEQ ID NO: 55”; however, the SEQ ID NO: 55 is a nucleic acid sequence.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claim24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 24 recites the limitation "wherein the transmembrane domain is a CD28 transmembrane domain; wherein the cytoplasmic domain comprises a 4-1BB signaling domain; wherein the cytoplasmic domain comprises a CD28 signaling domain" in lines 8-10.  There is insufficient antecedent basis for this limitation in the claim.

10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claims 23-25 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lung-Ji Chang (WO 2016134284, published on 25 August 2016, hereafter Chang).
	Claims 23-25 and 27 are herein drawn to a genetically modified T cell comprising an isolated nucleic acid sequence encoding a chimeric antigen receptor (CAR), wherein the isolated nucleic acid sequence comprises: a) nucleic acid sequence of an extracellular ligand binding domain; b) the nucleic acid sequence of an intracellular domain of a costimulatory molecule; c) the nucleic acid sequence of a CD3-zeta signaling domain; and d) the nucleic acid sequence of a regulatable destabilization domain (RDD), wherein the RDD comprises a FKBP destabilization domain, wherein the extracellular ligand-binding domain is specific for a tumor antigen GD2, wherein the extracellular ligand-binding domain comprises a single chain variable fragment (scFv) domain.
	Chang teaches an immune cell (e.g. T cell) comprising a nucleic acid sequence that encodes a chimeric antigen receptor (CAR) comprising an antigen binding domain specific for GD2, a transmembrane domain, and a cytoplasmic domain containing one or more of a CD27 signaling domain, a 4-1BB intracellular domain (a costimulatory molecule), and a CD3zeta signal transduction domain, wherein the cytoplasmic domain further comprises a FKBP domain, wherein the CAR comprising GD2scFv-CD28-( 4-1BB)-CD27-CD3z-Casp9-FKBP; see entire document, e.g. pages 12, 25, 44-45, 49 and 56, Example 4, claims 20-29, 31-38 and 43-56. 
	For claim 27, Chang teaches GD2 scFv comprises the variable regions of the heavy (VH) and light chains (VL); see pages 32-33 and 44.

Claim Rejections - 35 USC § 103
13.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

15.	Claims 23-25 and 27 are rejected under pre-AIA  35 U.S.C. 103(a), as being unpatentable over Pule et al. (WO 2015132604, published on 11 September 2015, IDS) in view of Iwamoto et al. (Chemistry and Biology, 24 Sept. 2010, vol. 17, no. 9, pages 981-988, IDS).
	Claims 23-25 and 27 are herein drawn to a genetically modified T cell comprising an isolated nucleic acid sequence encoding a chimeric antigen receptor (CAR), wherein the isolated nucleic acid sequence comprises: a) nucleic acid sequence of an extracellular ligand binding domain; b) the nucleic acid sequence of an intracellular domain of a costimulatory molecule; c) the nucleic acid sequence of a CD3-zeta signaling domain; and d) the nucleic acid sequence of a regulatable destabilization domain (RDD), wherein the RDD comprises a dihydrofolate reductase (DHFR) destabilization domain, wherein the extracellular ligand-binding domain is specific for a tumor antigen GD2, wherein the extracellular ligand-binding domain comprises a single chain variable fragment (scFv) domain.
	Pule et al. teach a T cell which expresses a chimeric antigen receptor (CAR) comprising a disialoganglioside (GD2)-binding domain which comprises a heavy chain variable region (VH) and a light chain variable region (VL), wherein the CAR comprises CD28 endodomain, OX40 and CD3-Zeta endodomain; see entire document, e.g. abstract, pages 6-8, claims 1-23. Pule et al. teach the CAR comprises a costimulatory molecule; see legend under Fig. 1 on page 3, page 12-lines 26-31. Pule et al. teach 4-1BB domain; see Fig. 1. Pule et al. teach a nucleic acid sequence which encodes the CAR; see claims 14-18. Pule et al. teach the CAR comprises scFv 14g2a; see Example 10.
	Pule et al. do not teach the CAR comprises a regulatable destabilization domain (RDD), wherein the RDD comprises a dihydrofolate reductase (DHFR) destabilization domain.
	However, these deficiencies are remedied by Iwamoto et al.
	Iwamoto et al. teach a general technique in which the stability of a specific protein is regulated by a cell-permeable small molecule, mutants of the Escherichia coli dihydrofolate reductase (ecDHFR) were engineered to be degraded, and, when this destabilizing domain is fused to a protein of interest, its instability is conferred to the fused protein resulting in rapid degradation of the entire fusion protein; see entire document, e.g. abstract. Iwamoto et al. further teach the ecDHFR-DD system successfully regulates transmembrane proteins that were difficult to target with the FKBP-DD, such as a GPCR protein, beta2-adrenergic receptor; see page 986, col 2, paragraph 1.
	Thus, based on teachings of Iwamoto et al., it would have been obvious to an artisan of ordinary skill to have a CAR comprising a DHFR based regulatable destabilization domain (DD), because said domains allow tight control over the presence of DD-containing in the cell, which would allow a protein-level regulation of the CAR of Pule et al. in vivo, thus removing the CAR's after therapy is completed.

Conclusion
16.	No claim is allowed.

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/Primary Examiner, Art Unit 1642